                 Case 14-20973-AJC         Doc 70       Filed 09/19/19   Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

In re:

JUAN JOSE ORTIZ and                                       Case No.: 14-20973-AJC
DORA L ORTIZ-REYES,                                       Chapter: 13

         Debtors.                                   /


    MOTION TO COMPEL PAYMENT OF ESCROW, OR IN THE ALTERNATIVE,
             MOTION TO DEEM DEBT NON-DISCHARGEABLE

         Nationstar Mortgage LLC d/b/a Mr. Cooper (“Secured Creditor”), by and through

undersigned counsel, hereby files this Motion to Compel Payment of Escrow as an

administrative expense pursuant to 11 U.S.C. § 361 and 503(b), or in the alternative, Motion to

Deem Debt Non-Dischargeable, and in support thereof states:

         1.      Debtors' Bankruptcy Case:      This case was commenced by the filing of a

voluntary Chapter 13 petition on May 13, 2014 (the “Petition Date”) by Juan Jose Ortiz and Dora

L Ortiz-Reyes (the “Debtors”).

         2.      Collateral:     Secured Creditor holds a first mortgage lien against the Debtors'

real property located at 3600 NW 13th Street, Miami, Florida 33125 (the “Property”).

         3.      Proof of Claim:        Bank of America filed Proof of Claim # 8-1.        The loan

was transferred to the Secured Creditor on June 7, 2019 (Doc. No. 66).       Pursuant to paragraph 3

of the mortgage, the Debtors shall make monthly installment payments for escrow items.

Escrow items include but are not limited to property taxes (“taxes”) and property insurance

(“insurance”).      In addition, pursuant to paragraph 5 of the mortgage, the Debtors are required to

maintain insurance on the property and if the Debtors fail to do so, Secured Creditor may obtain
               Case 14-20973-AJC        Doc 70     Filed 09/19/19    Page 2 of 4




insurance at the Debtors' expense.

       4.      Confirmed Plan:       The Debtors' Confirmed Second Amended Plan (the

“Confirmed Plan”) (Doc. No. 42) provided for a valuation of $122,500.00 and monthly payments

to Secured Creditor over 58 months with an interest rate of 5.25%, for payments totaling

$138,965.10.     However, the monthly payment only addressed principal and interest. The

Amended Agreed Order on Motion to Value (Doc. No. 55) provided the Debtors their own taxes

and insurance payments.

       5.      Reimbursement:        Secured Creditor is entitled to reimbursement for taxes and

insurance as adequate protection pursuant to 11 U.S.C. § 361 and 503(b).    Secured Creditor has

advanced funds to support the “actual, necessary costs and expenses of preserving the estate”.

       6.      Payment:       Secured Creditor requests that the Court enter an order compelling

payment of escrow.    Secured Creditor has advanced the following funds:

11/7/2014      Insurance     $1,175.05
11/7/2014      Taxes $2,755.01
12/15/2014     Flood $9.33
01/26/2015     Flood $186.90
03/24/2015     Flood Refund $48.28
03/27/2015     Flood Insurance      $1,746.00
03/27/2015     Flood Insurance      $907.00
05/11/2015     Hazard Insurance Disbursement      $2,920.00
05/11/2015     Flood Insurance Disbursement       $2,191.00
04/14/2016     Flood Insurance Disbursement       $2,862.00
05/16/2016     Earthquake Insurance Disbursement $1,112.00
04/17/2017     Earthquake Insurance Disbursement $1,386.00
04/24/2017     Flood Insurance Disbursement       $2,704.00
04/16/2018     Flood Insurance Disbursement       $3,298.00
04/16/2018     Earthquake Insurance Disbursement $1,771.00
04/10/2019     Flood/SFR/Dwelling or Building Insurance $2,102.00
05/9/2019      Flood/SFR/Dwelling or Building Insurance $4,010.00

Total: $31,183.57
        7.    Insurance:      The Debtors have not provided Secured Creditor with proof of

insurance or payment of a separate policy.
               Case 14-20973-AJC         Doc 70     Filed 09/19/19   Page 3 of 4




       8.      Debt: If the Debtors fail to remit payment, Secured Creditor requests an Order

Deeming Debt Non-Dischargeable.

       9.      Motion:        Secured Creditor reserves the right to supplement and/or amend

this Motion.

       WHEREFORE, the Secured Creditor requests that the Court enter an order compelling a

payment of escrow, or in the alternative, a order granting the debt non-dischargeable and for

such other and further relief as the Court deems just and proper.

                                              McCalla Raymer Leibert Pierce, LLC

                               By:            /s/Ashley Prager Popowitz
                                              Ashley Prager Popowitz
                                              Florida Bar No. 72341
                                              110 S.E. 6th Street, Suite 2400
                                              Ft. Lauderdale, FL 33301
                                              754-263-1065
                                              Ashley.Popowitz@mccalla.com
               Case 14-20973-AJC         Doc 70     Filed 09/19/19      Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

September 19, 2019 to all parties on the list to receive e-mail notice/service for this case, via the

Notice of Electronic Filing (which is incorporated herein by reference), and via U.S. Mail, First

Class to Juan Jose Ortiz, 2800 Southwest 67 Avenue, Miami, FL 33155 and Dora L Ortiz-Reyes,

2800 Southwest 67 Avenue, Miami, FL 33155.


                                              By:        /s/Ashley Prager Popowitz
                                                         Ashley Prager Popowitz
• Becket and Lee LLP notices@becket-lee.com
• Desiree Calas-Johnson rcjlawecf@gmail.com,
rcjlawpa@aol.com;reyesmr73611@notify.bestcase.com
• Connie J Delisser cdelisser@mlg-defaultlaw.com, mlgfl-bk@mlg-defaultlaw.com
• Amy M Kiser bankruptcy@gilbertgrouplaw.com
• Nancy K. Neidich e2c8f01@ch13miami.com, ecf2@ch13miami.com
• Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
• Ashley Prager Popowitz Ashley.popowitz@mccalla.com, flbkecf@mccalla.com
• Mary Reyes rcjlawecf@gmail.com, rcjlawpa@aol.com;reyesmr73611@notify.bestcase.com
• Matthew H Scott mhs@trippscott.com, bankruptcy@trippscott.com
• Lisa B Singer bkmail@rosicki.com
